Citation Nr: 1403820	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-43 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of a fractured pelvis and right acetabulum with degenerative arthritis (right hip disability).  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Bryan Held, Claims Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing in May 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In July 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and it has now been returned to the Board.  

In April 2013, John March, the Veteran's former claims agent, revoked his power of attorney in favor of accredited claims agent Bryan Held.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Veteran underwent an examination that addressed the rating criteria in potentially applicable Diagnostic Codes for the Veteran's right hip disability.  This evidence was received prior to the transfer of the record to the Board.  38 C.F.R. § 19.37.  The RO did not review the examination report in conjunction with the Veteran's appeal, and thus it was not included in a Supplemental Statement of the Case. On remand, the AMC should consider this evidence.

In November 2013, the Veteran filed a claim for a TDIU based upon his right hip disability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A remand for consideration of TDIU to include on an extraschedular basis is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Review all new evidence submitted following the September 2013 SSOC, including the December 2013 VA examination for the Veteran's right hip.  Readjudicate the claim.  

2. After undertaking any additional development deemed necessary, including scheduling an examination, adjudicate the Veteran's TDIU claim.  If his disabilities do not meet the criteria set forth in 38 C.F.R. § 4.16(a), readjudication MUST include referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2013). 

3. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



